DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, & 10-11 are objected to because of the following informalities:  “the basis of states...” should be changed to –a basis of states...” Appropriate correction is required.
Claims 4 & 7 are objected to because of the following informalities:  “the basis of an index value...” should be changed to –a basis of an index value...”  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “the basis of the degree of entry...” should be changed to –a basis of the degree of entry...” Appropriate correction is required.
Claims 10-11 are objected to because of the following informalities:  “after control of executing a lane change of the subject vehicle...” should be changed to – after control of executing the lane change of the subject vehicle...”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a detector configured to detect other vehicles” in claim 1.
“a lane change executer configured to execute a lane change...” in claim 1.
“a determiner configured to determine whether or not the lane change is to be continued” in claims 1-2, 4-5, & 7-8.
“a return controller configured to return the subject vehicle...” in claim 1.
“determiner determines…” in claim 2
“the determiner determines…” in claim 3
“determiner changes the criterion” in claim 4.
“determiner determines...” in claim 5
“determiner determines…” in claim 7
“determiner changes…” in claim 8
“the determiner changes the conditions...” in claim 9.
A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: (see at least Applicant Specification, para. [0044]: The driver assistance controller 100, for example, is realized by one or more processors. The driver assistance controller 100, for example, includes another vehicle detector 110, a subject vehicle position recognizer 120, a speed adjustment assist controller 130, a lane keeping assist controller 140, a lane change controller 150, and a display controller 160. The lane change controller 150, for example, includes a lane change/no-change determiner 152, a lane change executer 154, and a return controller 156. Such constituent elements, for example, are realized by a hardware processor such as a central processing unit (CPU) executing a program (software).).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "easy" in claim 9 is a relative term which renders the claim indefinite.  The term "easy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "higher" in claim 9 is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0188735A1 (“Sugawara”).
As per claim 1 Sugawara discloses
A vehicle control device comprising: 
a detector configured to detect other vehicles (see at least Sugawara, para. [0026]: For example, a stereo camera 2 on a front side, laser radars 3 and 4 on right and left sides, and a millimeter wave radar 5 on a rear side are provided as the sensors that recognize the external world, whereby it is possible to detect relative distances and relative speed of a host vehicle and peripheral vehicles.);  
5a lane change executer configured to execute a lane change of a subject vehicle on the basis of states of the other vehicles detected by the detector without depending on a steering operation of a vehicle occupant of the subject vehicle (see at least Sugawara, para. [0032-0034]: The steering control device 8 can generate a torque by the motor 9 independently from the steering operation of the driver and control the steering control mechanism 10. Accordingly, the vehicle control device 1 can control the front wheel to an arbitrary turn angle by communicating a target steering torque to the steering control device 8. As described above, the lane change system 0 can automatically change lanes by appropriately controlling the speed of the vehicle and controlling the steering by adjusting the brake and throttle in accordance with situations of the peripheral vehicle when the driver desires to change the lane.); 
a determiner configured to determine whether or not the lane change is to be continued on the basis of the states of the other vehicles executing a lane change from a 10third lane adjacent to a second lane to the second lane (see at least Sugawara, Fig. 11a-b & para. [0049]: In FIG. 11 (a), the other vehicle in the third lane operated by a driver is to change the lane toward the second lane. Meanwhile, the lane change system performs the steering control toward the second lane, which is similar to FIG. 10 (a). In FIG. 11 (b), the other vehicle continues the lane change toward the second lane. In regard to this, the host vehicle can return to the own lane that is safe as it is determined that the collision risk is equal to or greater than the fifth predetermined value in S901, a target path is generated toward the first lane in S903, and the steering control is performed so as to follow the target path in S904.), which are being detected or have been detected by the detector, after control of executing a lane change of the subject vehicle from a first lane to the second lane adjacent to the first lane is started by the lane change executer (see at least Sugawara, Fig. 11c & para. [0050]: In FIG. 11(c), it is determined that the lane change is ended, and the process returns to the automatic operation in the lane. This indicates that the vehicle can return to the first lane and continue the automatic operation even if there is the possibility of the collision with another vehicle during the lane change. That is, there is no need to activate the automatic operation again, and it is possible to implement the system that is highly receptive to the driver.); and
(see at least Sugawara, Fig. 11c & para. [0050]: In FIG. 11(c), it is determined that the lane change is ended, and the process returns to the automatic operation in the lane. This indicates that the vehicle can return to the first lane and continue the automatic operation even if there is the possibility of the collision with another vehicle during the lane change. That is, there is no need to activate the automatic operation again, and it is possible to implement the system that is highly receptive to the driver.).

As per claim 2 Sugawara discloses
wherein the determiner determines whether or not the lane change is to be continued on the basis of a degree of entry of the subject vehicle into the second lane (see at least Sugawara, para. [0045]: Next , it is determined whether the lane change is possible using a map of FIG . 8 based on the vehicle – to vehicle distance Xigap ( t + T1 ) and the collision prediction time Titte ( t + T1 ) obtained by Formulas ( 2 ) and ( 3 ) using FIG.8 ( S306 ). In FIG. 8, the vertical axis represents the vehicle to - vehicle distance , and the horizontal axis represents the collision prediction time . A determination criterion is set such that it is determined that the lane change is possible when there is a sufficient margin for the relative distance and the collision prediction time with respect to all the peripheral vehicles , that is , when the following Formula is established, and it is determined that the lane change is impossible in the other cases).

As per claim 3 Sugawara discloses
(see at least Sugawara, Fig. 8 & para. [0044-0046]: Meanwhile , T TTC a is a threshold ( hereinafter referred to as a second predetermined value ) of the collision prediction time for determination on whether the lane change is possible with respect to the front vehicle in the target space , and T2TTC _ a is a threshold (hereinafter referred to as a fourth predetermined value) of the collision prediction time for determination on whether the lane change is possible with respect to the rear vehicle in the target space. Each of the second and the fourth predetermined values is desirably a time that makes the driver feel danger in the case of obtaining such a collision prediction time (for example, the second predetermined value is 5S and the fourth predetermined value is 6S).).

As per claim 4 Sugawara discloses
wherein the determiner changes the criterion on the basis of an index value representing a degree of approach between the other vehicles executing the lane change from the third lane to the second lane and the subject vehicle (see at least Sugawara, para. [0046]: Meanwhile , T TTC a is a threshold ( hereinafter referred to as a second predetermined value ) of the collision prediction time for determination on whether the lane change is possible with respect to the front vehicle in the target space , and T2TTC _ a is a threshold (hereinafter referred to as a fourth predetermined value) of the collision prediction time for determination on whether the lane change is possible with respect to the rear vehicle in the target space. Each of the second and the fourth predetermined values is desirably a time that makes the driver feel danger in the case of obtaining such a collision prediction time (for example, the second predetermined value is 5S and the fourth predetermined value is 6S).).

As per claim 5 Sugawara discloses
wherein the determiner determines that the lane change is not to be continued regardless of the degree of entry in a case in which the other vehicles executing the lane change from the third lane to the second lane enter a predetermined area on a lateral side of the subject vehicle (see at least Sugawara, para. [0046]: Here , X gap _ a is a threshold (hereinafter referred to as a first predetermined value) of the relative distance for determination on whether the lane change is possible with respect to a front vehicle in a space (hereinafter referred to as a target space) to which the lane is desirably changed , and X gap _ a is a threshold (hereinafter referred to as a third predetermined value) of the relative distance for determination on whether the lane change is possible with respect to a rear vehicle in the target space. Each of the first and the third predetermined values is desirably a distance that makes the driver consider not to change the lane regardless of the relative speed when the driver is at such a relative distance (for example, the first predetermined value is 7 m and the third predetermined value is 10 m).).

As per claim 6 Sugawara discloses
wherein the criterion is able to be changed by a vehicle occupant (see at least Sugawara, para. [0046]: Incidentally , these values are not fixed values , either and may be changed according to the vehicle speed or the driver. Based on this determination criterion , it is determined that the lane change is impossible, for example, when the lane change is tried in a state where the collision prediction time is short although the relative distance is long (the relative speed is high), that is, when a following vehicle may catch up the host vehicle immediately after the lane change.).

As per claim 7 Sugawara discloses
wherein the determiner determines whether or not the lane change is to be continued on the basis of an index value representing a degree of approach between the other vehicles executing the lane change from the third lane to the second lane and the subject vehicle (see at least Sugawara, para. [0043-0046]: Meanwhile , T TTC a is a threshold (hereinafter referred to as a second predetermined value) of the collision prediction time for determination on whether the lane change is possible with respect to the front vehicle in the target space, and T2TTC _ a is a threshold (hereinafter referred to as a fourth predetermined value) of the collision prediction time for determination on whether the lane change is possible with respect to the rear vehicle in the target space. Each of the second and the fourth predetermined values is desirably a time that makes the driver feel danger in the case of obtaining such a collision prediction time (for example, the second predetermined value is 5 S and the fourth predetermined value is 6 S).).

As per claim 8 Sugawara discloses
wherein the determiner changes conditions for determining whether or not the lane change is to be continued on the basis of the degree of entry of the subject vehicle into the second lane (see at least Sugawara, para. [0047]: Next, FIG. 9 illustrates the process of the lane change mode. In S901, the collision prediction time obtained in S305 is used as the collision risk. However, the collision risk is not necessarily limited to the above collision prediction time, and may be another indicator such as the probability of collision. When the collision risk is not equal to or greater than a fifth predetermined value (No in S901), a path is generated toward the second lane. The fifth predetermined value is a threshold for determining that a collision occurs unless the path is immediately changed, and is set to 3S, for example. When the collision risk is equal to or greater than the fifth predetermined value (Yes in S901), a path is generated toward the first lane.).

As per claim 9 Sugawara discloses
wherein the determiner changes the conditions for determining whether or not the lane change is to be continued to a side on which it is easy to continue the lane change as the degree of entry of the subject vehicle into the second lane becomes higher (see at least Sugawara, para. [0048]: Incidentally, a lane in which the host vehicle is traveling is referred to as a first lane, a lane to which the host vehicle intends to change the lane is referred to as a second lane, and a lane adjacent to the second lane is referred to as a third lane. In FIG. 10(a), the driver turns on the turn signal to the left direction while the host vehicle is traveling in the lane. The processes described in FIGS. 2, 3, 4, and 9 are performed using the driver's input as a trigger. Here, the characteristic process of FIG. 9 will be described. There is no peripheral vehicle in the case of FIG. 10(a), and thus, it is determined that the collision risk is not equal to or greater than the fifth predetermined value in S901, and a target path is generated toward the second lane in S902.).

As per claim 10 Sugawara discloses

detecting other vehicles (see at least Sugawara, para. [0026]: For example, a stereo camera 2 on a front side, laser radars 3 and 4 on right and left sides, and a millimeter wave radar 5 on a rear side are provided as the sensors that recognize the external world, whereby it is possible to detect relative distances and relative speed of a host vehicle and peripheral vehicles.);  
10executing a lane change of a subject vehicle on the basis of states of the other vehicles detected by a detector without depending on a steering operation of a vehicle occupant of the subject vehicle (see at least Sugawara, para. [0032-0034]: The steering control device 8 can generate a torque by the motor 9 independently from the steering operation of the driver and control the steering control mechanism 10. Accordingly, the vehicle control device 1 can control the front wheel to an arbitrary turn angle by communicating a target steering torque to the steering control device 8. As described above, the lane change system 0 can automatically change lanes by appropriately controlling the speed of the vehicle and controlling the steering by adjusting the brake and throttle in accordance with situations of the peripheral vehicle when the driver desires to change the lane.); 
determining whether or not the lane change is to be continued on the basis of the states of the other vehicles executing a lane change from a third lane adjacent to a second 15lane to the second lane after control of executing a lane change of the subject vehicle from a first lane to the second lane adjacent to the first lane is started (see at least Sugawara, Fig. 11a-b & para. [0049]: In FIG. 11 (a), the other vehicle in the third lane operated by a driver is to change the lane toward the second lane. Meanwhile, the lane change system performs the steering control toward the second lane, which is similar to FIG. 10 (a). In FIG. 11 (b), the other vehicle continues the lane change toward the second lane. In regard to this, the host vehicle can return to the own lane that is safe as it is determined that the collision risk is equal to or greater than the fifth predetermined value in S901, a target path is generated toward the first lane in S903, and the steering control is performed so as to follow the target path in S904. & para. [0050]: In FIG. 11(c), it is determined that the lane change is ended, and the process returns to the automatic operation in the lane. This indicates that the vehicle can return to the first lane and continue the automatic operation even if there is the possibility of the collision with another vehicle during the lane change. That is, there is no need to activate the automatic operation again, and it is possible to implement the system that is highly receptive to the driver.); and 
returning the subject vehicle from the second lane to the first lane in a case in which it is determined that the lane change is not to be continued (see at least Sugawara, Fig. 11c & para. [0050]: In FIG. 11(c), it is determined that the lane change is ended, and the process returns to the automatic operation in the lane. This indicates that the vehicle can return to the first lane and continue the automatic operation even if there is the possibility of the collision with another vehicle during the lane change. That is, there is no need to activate the automatic operation again, and it is possible to implement the system that is highly receptive to the driver.).

As per claim 11 Sugawara discloses
A computer-readable non-transitory storage medium storing a program, the program causing a computer to execute: 
detecting other vehicles (see at least Sugawara, para. [0026]: For example, a stereo camera 2 on a front side, laser radars 3 and 4 on right and left sides, and a millimeter wave radar 5 on a rear side are provided as the sensors that recognize the external world, whereby it is possible to detect relative distances and relative speed of a host vehicle and peripheral vehicles.);  
10executing a lane change of a subject vehicle on the basis of states of the other vehicles detected by a detector without depending on a steering operation of a vehicle occupant of the subject vehicle (see at least Sugawara, para. [0032-0034]: The steering control device 8 can generate a torque by the motor 9 independently from the steering operation of the driver and control the steering control mechanism 10. Accordingly, the vehicle control device 1 can control the front wheel to an arbitrary turn angle by communicating a target steering torque to the steering control device 8. As described above, the lane change system 0 can automatically change lanes by appropriately controlling the speed of the vehicle and controlling the steering by adjusting the brake and throttle in accordance with situations of the peripheral vehicle when the driver desires to change the lane.); 
determining whether or not the lane change is to be continued on the basis of the states of the other vehicles executing a lane change from a third lane adjacent to a second 15lane to the second lane after control of executing a lane change of the subject vehicle from a first lane to the second lane adjacent to the first lane is started (see at least Sugawara, Fig. 11a-b & para. [0049]: In FIG. 11 (a), the other vehicle in the third lane operated by a driver is to change the lane toward the second lane. Meanwhile, the lane change system performs the steering control toward the second lane, which is similar to FIG. 10 (a). In FIG. 11 (b), the other vehicle continues the lane change toward the second lane. In regard to this, the host vehicle can return to the own lane that is safe as it is determined that the collision risk is equal to or greater than the fifth predetermined value in S901, a target path is generated toward the first lane in S903, and the steering control is performed so as to follow the target path in S904. & para. [0050]: In FIG. 11(c), it is determined that the lane change is ended, and the process returns to the automatic operation in the lane. This indicates that the vehicle can return to the first lane and continue the automatic operation even if there is the possibility of the collision with another vehicle during the lane change. That is, there is no need to activate the automatic operation again, and it is possible to implement the system that is highly receptive to the driver.); and
returning the subject vehicle from the second lane to the first lane in a case in which it is determined that the lane change is not to be continued (see at least Sugawara, Fig. 11c & para. [0050]: In FIG. 11(c), it is determined that the lane change is ended, and the process returns to the automatic operation in the lane. This indicates that the vehicle can return to the first lane and continue the automatic operation even if there is the possibility of the collision with another vehicle during the lane change. That is, there is no need to activate the automatic operation again, and it is possible to implement the system that is highly receptive to the driver.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668